                     Case 1:21-mj-03307-UA Document 3 Filed 03/25/21 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No. 21-mag-3307                                                        Date   3/25/2021
     USAO No. 2021R00320

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Omar Arias Casilla & Leonardo Andujar Mendez

The Complaint/Rule 40 Affidavit was filed on                  3/24/2021

 ✔    U.S. Marshals please withdraw warrant




                                                                   NI QIAN                   Digitally signed by NI QIAN
                                                                                             Date: 2021.03.25 10:18:26 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E: 3/25/21



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                        2020.07.13
